DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 7-8, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (hereinafter “Xu”) (US 20070133164 A1) in view of Paul et al. (hereinafter “Paul”) (US 7251132 B1).
As to claims 1, 8, and 15, Xu teaches the invention comprises:
a data storage device [Disc drive 100] comprising: 
a housing having one or more data storage media therein [HDA 101], the housing including a top cover and a base-deck, the base-deck including a floor and a frame having a plurality of sides [Fig. 1] [0025-00291]; and 
a printed circuit board assembly [PCBA 136] mounted to an outer surface of enclosure of the disc drive [Fig. 1] [0025-00292].
Xu does not explicitly teach the printed circuit board assembly (PCBA) mounted on an exterior of one of the plurality of sides of the frame.
However, Paul teaches a data storage device comprising: a housing having one or more data storage media [disc drive 3] therein, the housing including a top cover and a base-deck, the base-deck including a frame having a plurality of sides and a printed circuit board assembly (printed circuit board 11) mounted on an exterior of one of the plurality of sides of the frame [Figs. 1-4] [column 3, lines 24-673; column 5, lines 45-56]. Paul also teaches a thermal energy transport layer thermally coupled to the PCBA [column 2, lines 51-67; column 6, lines 48-67].
It would have been obvious to an ordinary person skilled in the art before the effective filing date of the invention to incorporate the teachings of Paul with the teachings of Xu for the purpose of mounting printed circuit board assembly to different location of a data storage device includes an exterior of one of the plurality of sidewalls based on different design choice.
As to claims 7 and 14, Paul teaches the plurality of sides of the frame comprise long sides and short sides, and wherein the PCBA is mounted on an exterior of one of the short sides [Figs. 1-4] [column 3, lines 24-67].
Claim(s) 2-4, 9-11, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Paul, and further in view of Malone (US 20070091559 A1).
As to claims 2, 9, and 16, Xu teaches a PCBA connected between an outer surface of enclosure of the disc drive and host system [Fig. 1] [0025-0029]. Xu and Paul do not explicitly teach a chassis within which the data storage device is mounted with the PCBA facing a backplane of the chassis, the backplane being positioned proximate to a bottom of the chassis with a space between the backplane and the bottom of the chassis.
However, Malone teaches a planar backplane is arranged in a horizontal orientation in a server configured for rack mounting. The planar backplane is configured to accept and mount a plurality of disk drives in a vertical orientation in a dense server arrangement. Especially, Malone teaches data storage device is mounted facing a backplane of the chassis, the backplane being positioned proximate to a bottom of the chassis with a space between the backplane and the bottom of the chassis [Figs. 1-4] [0016-0025].
It would have been obvious to an ordinary person skilled in the art before the effective filing date of the invention to incorporate the teachings of Malone with the teachings of Xu and Paul for the purpose of mounting the data storage device with the PCBA interface facing a backplane of the chassis for operation.
As to claims 3, 10, and 17, Paul teaches a thermal energy transport layer thermally coupled to the PCBA [column 2, lines 51-67; column 6, lines 48-67]. Xu teaches a PCBA connected between an outer surface of enclosure of the disc drive and host system [Fig. 1] [0025-0029]. Malone teaches connecting the data storage device with host system through a backplane of the chassis [Figs. 1-4] [0016-0025].
As to claims 4, 11, and 18, Malone also teaches the space between the backplane and the bottom of the chassis comprises at least: one or more fluid cooling channels; one or more cooling fans; one or more heat pipes; or one or more heat sink fins [Figs. 1-4] [0016-0025].
Claim(s) 5-6, 12-13, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Paul, and further in view of Malone, and further in view of Pedoeem (US 20050028967 A1).
As to claim 5, 12, and 19, Xu does not explicitly low power consumption devices on a first side of the PCBA that faces the side of the frame on which the PCBA is mounted; and high power consumption devices on a second side of the PCBA that is opposite the first side of the PCBA. 
However, Pedoeem teaches a printed circuit board with high power components on one side and low power components on the other side in a housing. Specifically, Pedoeem et al. teaches and wherein the PCBA comprises: low power consumption devices on a first side of the PCBA ([0028] The other components which generate less heat are mounted on the other side of the printed circuit board.) that faces the side of the frame on which the PCBA is mounted (FIG. 1, printed circuit board 12, housing 15); and high power consumption devices on a second side of the PCBA that is opposite the first side of the PCBA ([0028] The printed circuit board includes at least one component that dissipates a substantial amount of heat, or at least more heat than other components of the system. These relatively high power components may include processors, optical components and other devices which generate a substantial amount of heat. According to one embodiment of the invention, most if not all of the components that generate a substantial amount of heat are mounted on the same side of the printed circuit board 12). 
It would have been obvious to an ordinary person skilled in the art before the effective filing date of the invention to incorporate the teachings of Pedoeem with the teachings of Xu and Paul and Malone for the purpose of improving heat dissipation layer in between the chassis bottom and the backplane containing the circuit board by allowing high power consumption devices to be facing a thermal plate where the heat produced is conducted.
As to claim 6, 13, and 20, Pedoeem et al. further teaches and further comprising a thermal contact between the high power consumption devices and the thermal energy transport layer ([0029] A thermal plate 14 is then brought into thermal contact with the heat generating components mounted on the same side of the printed circuit board 12… [0030] In addition to the raised portions of the thermal plate 12, thermally conductive pads 60 may be applied to the thermal plate, either on a raised portion or on a flat portion. The pads are thermally conductive and compliant. The pads give extra flexibility to account for differences in height among components of the board and also to facilitate conductive heat transfer from each component to the thermal plate).
Response to Arguments
Applicant’s arguments filed February 10, 2022 have been considered but are moot in view of new ground(s) of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIPENG WANG whose telephone number is (571)272-5437. The examiner can normally be reached Monday-Friday 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 5712723667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIPENG WANG/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 [0027] FIG. 1 is a simplified schematic diagram of a disc drive 100 in which embodiments of the present invention are useful. Disc drives are common data storage systems. Disc drive 100 includes a hermetically sealed enclosure 101 also referred to as a head disc assembly (HDA). In general, although not illustrated in FIG. 1, enclosure or HDA 101 is defined by a base, a top cover and sidewalls. Enclosure or HDA 101 includes a disc 107. Those skilled in the art should recognize that disc drive 100 can include a single disc, as illustrated in FIG. 1, or multiple discs included in a disc pack. Disc 107 is mounted on a spindle motor 105 for rotation about central axis 109. Each disc surface has an associated slider 110. Each slider 110 carries a read/write head for communication with the surface on the disc.
        2 [0029] Disc drive 100 also includes a printed circuit board assembly (PCBA) 136. PCBA 136 is located outside enclosure or HDA 101. In general, PCBA 136 is mounted to an outer surface of enclosure or HDA 101. PCB 136 supports a plurality of printed circuit components (not shown in FIG. 1). The printed circuit components are configured to couple to components enclosed within enclosure or HDA 101, such as spindle motor 105, actuator mechanism 116 and voice coil motor 118, and configured to communicate with a host device 137.
        
        3 As is best shown in FIGS. 3 and 4, the drive carrier 3 includes a circuit board 10 attached inside the incoming back end 9 thereof. Projecting rearwardly from the circuit board 10 through the back end 9 of carrier 3 is a first electrical connector 7. A printed circuit board 11 is mounted on the outside of the rear wall 13 of receiving frame 1, and a complementary electrical connector 15 projects forwardly from the printed circuit board 11 to be mated to the incoming connector 7 from carrier 3 by which power, data and control signals can be provided to the computer drive. Projecting forwardly from the circuit board 10 at the back end 9 of carrier 3 is a drive interface connector 16 to be mated to the computer drive so that the power, data and control signals can be supplied thereto by way of connectors 7 and 15.